                IN THE UNITED STATES DISTRICT COURT
                 FOR THE SOUTHERN DISTRICT OF OHIO
                    EASTERN DIVISION AT COLUMBUS

GARY KLUSTY,

                      Petitioner,                :   Case No. 2:17-cv-62

       - vs -                                        District Judge Algenon L. Marbley
                                                     Magistrate Judge Michael R. Merz

JEFFREY NOBLE, Warden,
  London Correctional Institution,

                                                 :
                      Respondent.


                      REPORT AND RECOMMENDATIONS


       This habeas corpus case, brought by Petitioner Gary Klusty with the assistance of counsel,

is before the Court for decision on the merits on the Petition (ECF No. 1), the State Court Record

(ECF No. 5), Respondent’s Return of Writ (ECF No. 6), and Petitioner’s Reply (ECF No. 10).

The Magistrate Judge reference in the case has recently been transferred to the undersigned to help

balance the workload in the District. The case remains assigned to District Judge Marbley for final

decision.

       Delaware County, Ohio, Court of Common Pleas Judge Everett H. Krueger is named in

the Petition as Respondent. However, the correct respondent in a habeas corpus case is the person

who has custody of the petitioner which, at the time the Return was filed, was Jeffrey Noble,

Warden of the London Correctional Institution. Mr. Noble is hereby substituted for Judge Krueger

and the caption is amended as set forth above.




                                                 1
Litigation History



       A Delaware County, Ohio, grand jury indicted Klusty on August 21, 2003, on three counts

of rape in violation of Ohio Revised Code § 2907.02 with force specifications, and two counts of

gross sexual imposition in violation of Ohio Revised Code § 2907.05. The case was dismissed

without prejudice prior to trial because of the unavailability of Klusty’s wife as a witness. Ten

years later on August 23, 2013, a Delaware County grand jury re-indicted Klusty, now charging

him with five counts of gross sexual imposition in violation of Ohio Revised Code § 2907.05(A)(4)

and three counts of rape in violation of Ohio Revised Code § 2907.02(A)(1)(b). A jury convicted

Klusty on all charges except one count of rape and he was sentenced to a term of ten years to life

imprisonment.

       Klusty timely filed his direct appeal to the Ohio Fifth District Court of Appeals, which

affirmed. State v. Klusty, 5th Dist. Delaware No. 14 CAA 07 0040, 2015-Ohio-2843 (Jul. 13,

2015), appellate jurisdiction declined, 144 Ohio St. 3d 1459 (2016). After the Supreme Court of

Ohio declined to hear his case, Klusty filed his Petition in this Court on January 20, 2017 (ECF

No. 1). He pleads the following Grounds for Relief:

                Ground One: Pre-indictment Delay/Due Process

                Supporting Facts: Defendant was originally indicted in 2003. On
                April 21, 2004, the State dismissed the case without prejudice, citing
                unavailability of a witness due to pregnancy, and indicated that the
                case would be refiled once the witness was available. The State then
                failed to refile the case until August 23, 2013. By that time, the
                alleged victim’s therapist, to whom she had made statements
                regarding Petitioner’s conduct, had passed away. Additionally, the
                therapist’s notes regarding her sessions with the alleged victim had
                been lost. Defendant was thus unable to make any inquiry as to the
                alleged victim’s date of disclosure to the therapist, her description
                of events, or any other pertinent details of their interactions.



                                                  2
               Notably, the witness originally cited by the State in its dismissed
               was never utilized in 2013.

               Ground Two: Failure to Instruct/Due Process

               Supporting Facts: When numerous jury questions were received
               regarding the age of the case relative to the dates of the alleged
               conduct, the trial court failed to advise the jury that the delay was
               due to the State’s dismissal of the original case. Rather, the trial
               court merely advised that any history of the case was irrelevant to
               their deliberations. Thus, the jury was permitted to operate under the
               false impression that the delay could have been due to the actions of
               Petitioner.

               Ground Three: Failure to Separate Witnesses/Due Process

               Supporting Facts: The trial court permitted the alleged victim to
               remain present in the courtroom during the testimony of other fact
               witnesses despite Petitioner’s request the witnesses be separated
               during the trial.


Id. at PageID 5, 7-8.




                                          Analysis



Ground One: Denial of Due Process by Pre-Indictment Delay




       In his First Ground for Relief, Klusty claims he was denied due process of law by the

State’s lengthy delay prior to re-indictment (Petition, ECF No. 1, PageID 5). Respondent defends

on the merits, asserting the Fifth District’s decision of this claim is entitled to deference (Return

of Writ, ECF No. 6, PageID 339-40)..

       Klusty raised this claim as his First Assignment of Error on direct appeal and the Fifth


                                                 3
District decided it as follows:

               {¶ 14} In the first assignment of error, Appellant argues the trial
               court erred in overruling Appellant’s motion to dismiss the
               indictment due to pre-indictment and post-indictment delay.

               {¶ 15} The Ohio Supreme Court in State v. Luck 15 Ohio St.3d 150,
               15 Ohio B. 296, 472 N.E.2d 1097 (1984), held

                    Having found actual prejudice to the defendant, we turn to
                    the second part of the test set forth in United States v.
                    Lovasco, supra, which requires that there be no justifiable
                    reason for the delay in prosecution that caused this
                    prejudice. On this point, the state contends that it appears
                    that there was, in 1967, at least a police error in judgment
                    as to whether this case should have been submitted to the
                    prosecutor’s office. Following this alleged “error in
                    judgment,” the Lakewood Police Department ceased its
                    active investigation into Tietjen’s death. Fifteen years later,
                    the prosecutor sought an indictment based upon the same
                    evidence that had been available in 1968, [footnote
                    omitted] In fact, the deaths of witnesses and the loss of
                    taped interviews had significantly reduced the available
                    evidence by the time that the prosecutor sought the
                    indictment of Mrs. Luck.

                    This court will not assume the role of the prosecutor to
                    determine when there is sufficient evidence to seek an
                    indictment in every case; and we agree with the rationale
                    of United States v. Lovasco, supra, 431 U.S. at 792, 97
                    S.Ct. at 2050, that it would be unwise to adopt a rule
                    requiring the commencement of prosecution whenever
                    there is “sufficient evidence to prove guilt beyond a
                    reasonable doubt.” We believe, however, that a delay in the
                    commencement of prosecution can be found to be
                    unjustifiable when the state's reason for the delay is to
                    intentionally gain a tactical advantage over the defendant,
                    see United States v. Marion, supra, or when the state,
                    through negligence or error in judgment, effectively ceases
                    the active investigation of a case, but later decides to
                    commence prosecution upon the same evidence that was
                    available to it at the time that its active investigation was
                    ceased. The length of delay will normally be the key factor
                    in determining whether a delay caused by negligence or
                    error in judgment is justifiable.


                                                  4
   In the instant case, the state delayed prosecuting the
   defendant because of an alleged “error in judgment,” which
   lead to a halt in the Lakewood Police Department's active
   investigation of Tietjen’s death. This investigation
   remained at a stand-still for approximately fifteen years.
   During that time, witnesses died, memories faded, and
   evidence was lost. When the state finally decided to
   commence its prosecution of the defendant herein, it did so
   without one shred of new evidence—its case being
   substantially the same as it had been since 1968. For these
   reasons, we find that the pre-indictment delay in the instant
   case is unjustifiable.

{¶ 16} This Court held in State v. Burden, Stark App. No.
2012CA00074, 2013-Ohio-1628,

   When a defendant asserts a pre-indictment delay violating
   his due process rights, prejudice may not be presumed.
   United States v. Crouch, 84 F.3d 1497, 1514-1515(5th
   Cir.1996). The notion that prejudice may be presumed
   from a lengthy delay arises in the context of the four-part
   balancing test used in determining whether a post-
   indictment or post-accusation delay has deprived a
   defendant of his Sixth Amendment right to a speedy trial.
   Barker v. Wingo, 407 U.S. 514, 92 S.Ct. 2182, 33 L.Ed.2d
   101(1972). The Barker four-part test, and the concept of
   presumptive prejudice, applies only to post-indictment or
   post-accusation delays that implicate the Sixth Amendment
   right to a speedy trial, and has no application to pre-
   indictment delays. See, State v. Metz, 4th Dist. No. 96 CA
   48, 1998 Ohio App. LEXIS 1874, 1998 WL 199944(Apr.
   21, 1998) (Citation omitted); State v. Schraishuhn, 5th
   Dist. No.2010—CA—00635, 2011-Ohio-3805, ¶ 31; State
   v. Harrel, 5th Dist. No. 98CAA06029, 1998 Ohio App.
   LEXIS 6466, 1999 WL 3887(Dec. 29, 1998).

   The Ohio Supreme Court held that a delay in the
   commencement of prosecution by the state would be found
   unjustified when it is done in an attempt to gain a tactical
   advantage over the defendant, or when the state “through
   negligence or error in judgment, effectively ceases the
   active investigation of a case, but later decides to
   commence prosecution upon the same evidence that was
   available to it at the time that its active investigation was
   ceased.” Luck, 15 Ohio St.3d at 158, 472 N.E.2d 1097. The



                                5
    Court also held that the length of delay would normally be
    a key factor in this determination. Id.

    The defendant has the burden of demonstrating prejudice.
    United States v. Lawson 780 F.2d 535, 541-542(6th
    Cir.1985). A lengthy delay in prosecuting the defendant,
    by itself, does not constitute actual prejudice. The
    defendant must demonstrate how the length of the delay
    has prejudiced his ability to have a fair trial. United States
    v. Norris, 501 F.Supp.2d 1092, 1096(S.D.Oh.2007). In
    United States v. Wright, 343 F.3d 849, 860(6th Cir.2003),
    the Court held that loss of memory is insufficient to
    establish prejudice as a matter of law.

{¶ 17} In State v. Flickinger, 4th Dist. No. 98CA09, 1999 Ohio App.
LEXIS 225, 1999 WL 34854(Jan. 19, 1999) the court noted,

    A defendant must provide concrete proof that he will suffer
    actual prejudice at trial as a result of the government's delay
    in indicting the defendant. See, e.g., Crouch, 84 F.3d at
    1515 (stating that vague assertions of faded memories are
    insufficient to establish actual prejudice; the defendant
    must state which witness is unable to fully recount the
    details of the crime and how the witness’ lapsed memory
    will prejudice the defense); United States v. Beszborn
    (C.A.5, 1994) 21 F.3d 62, 67, certiorari denied sub nom,
    Westmoreland v. United States, 513 U.S. 934, 115 S.Ct.
    330, 130 L.Ed.2d 288 (stating that vague assertions of
    faded memories are insufficient to establish actual
    prejudice); United States v. Stierwalt (C.A.8, 1994), 16
    F.3d 282, 285 (stating that assertions of faded memories
    are insufficient to establish actual prejudice when the
    defendant fails to specify how witness’ lapsed memory will
    harm his defense); United States v. Harrison
    (S.D.N.Y.1991), 764 F.Supp. 29, 32 (stating that assertion
    of faded memories is insufficient to establish actual
    prejudice); United States v. Greer (D.Vt.1997), 956
    F.Supp. 525, 528 (stating that a defendant must present
    concrete proof of actual prejudice and not mere speculation
    of actual prejudice).

{¶ 18} Here, Appellant argues he was prejudiced by the destruction
of evidence, specifically computer evidence, and the unavailability
of witnesses. The trial court correctly held any evidence on the
computer would not be exculpatory as the State did not present
evidence Appellant attempted to contact the victim by computer.

                                  6
             Further, K.W. denied Appellant attempted to contact her via the
             Internet. Finally, The State offered four DVD’s containing evidence
             files from the South Carolina Computer Crime Center containing the
             computer files recovered from Appellant's computer. Therefore, any
             claim of prejudice due to the lack of Appellant's computer at trial
             must fail. In addition, the value of any such evidence is speculative
             at best.

             {¶ 19} Appellant’s second claim relative to the unavailability of
             witnesses is unpersuasive. K.W.’s counselor’s testimony and
             unavailability due to the counselor's passing is not demonstrably
             exculpatory evidence. Appellant maintains K.W. did not tell her
             counselor of the alleged sexual abuse. K.W. testified at trial she did,
             over time, tell her counselor of the abuse. Appellant has not
             demonstrated how the lack of this evidence is overtly prejudicial or
             exculpatory. We find the potential exculpatory value of the evidence
             is merely speculative.

             {¶ 20} Appellant further maintains essential law enforcement
             witnesses in Ohio and South Carolina are now unavailable to testify
             as witnesses at trial. The testimony at the hearing on Appellant’s
             motion to dismiss demonstrates all significant law enforcement
             personnel involved in the investigation were present at trial. The
             lead officer, Detective Patrick Brandt of the Delaware Sheriff’s
             Office, was available and testified. He conducted the majority of the
             investigation, interviewed witnesses and traveled to South Carolina
             to interview Appellant.

             {¶ 21} Detective Eric Griffin, whom Appellant claims in
             unavailable, now works for the State of Ohio Pharmacy Board. The
             State demonstrated he is available to subpoena for trial.

             {¶ 22} Finally, Appellant maintains K.W.'s original recorded
             statement is unavailable. Appellant concedes a transcript of the
             statement has been made available. Therefore, Appellant has failed
             to demonstrate actual prejudice from the unavailability of the
             originally recorded statement.

             {¶ 23} Based on the above, we find Appellant has not met his burden
             of demonstrating prejudice due to the delay in the indictment.
             Accordingly, the first assignment of error is overruled.

Klusty, 2015-Ohio-2843.


      The parties agree that the Supreme Court decision in Lovasco, 431 U.S. 783, is the relevant

                                               7
precedent. In that case, the Court held that a seventeen-month delay in bringing an indictment did

not warrant dismissal. Lovasco had made the specific argument that “due process bars prosecution

whenever a defendant suffers prejudice as a result of preindictment delay.” Id. at 789. The Court

rejected that proposition and held that its prior decision in United States v. Marion, 404 U.S. 307

(1971), had established “only that proof of actual prejudice makes a due process claim concrete

and ripe for adjudication, not that it makes the claim automatically valid. . . Marion makes clear

that proof of prejudice is generally a necessary but not sufficient element of a due process claim.”

Id. at 789-90, citing Marion, 404 U.S. at 324-26. The balance of the opinion discusses the various

reasons offered by the United States to explain or excuse the delay.

       In this case the charged criminal misconduct occurred in 1989 and 1999. Klusty, 2015-

Ohio-2843, at ¶ 2. Klusty was first indicted in 2003, within the statute of limitations at the time,

given the age of the victim. Id. at ¶ 4. The same 1989-99 misconduct formed the basis of the 2013

re-indictment, so Klusty was on notice of the charges in 2003 and provided with motivation at that

time to gather evidence in his own defense and presumably did so prior to the scheduled May 2004

trial. Id. at ¶¶ 5-6. So far as the record shows, the complained-of loss of evidence occurred

between the dismissal and the reindictment. In particular, the victim’s therapist and one of the

three law enforcement officers who investigated the offenses died after the May 2004 dismissal.

Because that dismissal was without prejudice and the statute of limitations had not run, Klusty

could have preserved their testimony but did not do so. Those facts are appropriately weighed in

considering the Fifth District’s decision.

       The appeals court upheld the trial court’s determination that Klusty had not shown actual

prejudice, appropriately classified as a finding of fact. This habeas corpus court reviews that

decision under 28 U.S.C. § 2254(d)(2) to determine if it was “an unreasonable determination of



                                                 8
the facts in light of the evidence presented in the State court proceedings.”

       Klusty complained that computers seized from him had been destroyed prior to trial. The

Fifth District found no actual prejudice because the State did not present any computer-based

evidence against him and thus there was no probative value to the computer contents. Klusty,

2005-Ohio-2843, at ¶ 18. Moreover, all of the contents had been downloaded to DVD’s, so the

content was not lost. Klusty claims “the loss of the computers denied Petitioner the opportunity

to effectively impeach the alleged victim.” (Reply, ECF No. 1504). However, Petitioner admits

that at trial the victim admitted lying “on more than one occasion” including lying about computer

interactions. Id., citing Hearing Trans., ECF No. 9-1, PageID 479-81; Trial Trans., ECF No. 9-2,

PageID 978, 995-97, 1006. These lies evidently were brought out on cross-examination, showing

defense counsel was able effectively to cross-examine.         Klusty does not even suggest the

downloaded DVD’s were corrupt or incomplete. Indeed, he does not suggest how the computer

“boxes” themselves would have made any difference.

       Klusty next claims that the delay “deprived Petitioner from [sic] any meaningful

opportunity to cross-examine witnesses regarding Ms. White’s disclosures of the alleged abuse.”

(Reply, ECF No. 10, PageID 1504). This is supposedly because Carla Lewis’s memory had faded

and Victoria Arthur, the therapist, was deceased. Id. But there is no showing of what either of

these women would have testified to on this subject had they been examined at the time the trial

was originally scheduled. If the prosecutor had statements from either woman which was in any

way exculpatory, they should have been produced to defense under Brady v. Maryland, 373 U.S.

83 (1963), and could have been presented in the trial court to show prejudice or, in the case of Ms.

Lewis, to refresh her recollection.

       Klusty argues that the therapist would have been obliged to report to the appropriate



                                                 9
authorities any claim of abuse she received from the victim. Because she did not do so, Klusty

infers that there were no such reports by the victim to Arthur. Of course, Ms. Arthur was not

available for cross-examination at trial. But the victim herself admitted at trial that she had “lied

and denied any abuse when originally questioned by Ms. Arthur[.]” (Reply, ECF No. 10, PageID

1505). The question, then, is whose case was weakened by Ms. Arthur’s death. The therapist’s

testimony about what the victim told her would only have been admissible to show a prior

consistent statement of the victim, to wit, that she had been abused. That would have been part of

the State’s case. To the extent defense would have wanted to use the therapist’s testimony to show

the victim had said there was no abuse, defense already had that admission from the victim herself.

       Regarding Klusty’s claim that not all three of the investigating officers was available for

trial, the Fifth District found the principal investigator was present and testified and one of the

other officers was within subpoena range. No showing is made that anything the deceased officer

would have testified to would have been somehow exculpatory.

       The victim’s original recorded statement was lost before trial, but Petitioner conceded that

a transcript was made available. Klusty, 2015-Ohio-2843, at ¶ 22. Klusty argues that an audio-

visual recording “is a far more accurate reflection of a given witness’ demeanor, tone, and

attitude.” (Reply, ECF No. 10, PageID 1505). Yet, there is no indication in the places cited by

Klusty that a video recording was made, and an audio recording would be of limited value in

addition to a transcript. Nor is there any suggestion about how the audio recording would have

been exculpatory or provided any more material for cross-examination than the transcript did.

       Regarding the test applied to measure prejudice, Klusty argues the state courts adopted an

outcome-determinative test (Reply, ECF No. 10, PageID 1506). However, he points to no

articulation of such a test in the Fifth District’s decision, and the Magistrate Judge finds none.



                                                 10
Instead, the Fifth District considered the potential exculpatory or prejudicial impact of each piece

of lost evidence.

       As the trial judge found, the State offered “no reason whatsoever for the delay in

prosecuting this case . . .” (Judgment Entry, State Court Record, ECF No. 5, PageID 55). The

judge also found that the delay was not for investigation or “to gain some tactical advantage.” Id.

at PageID 55-56. However, both the trial court, id. at PageID 56, and the Fifth District, Klusty,

2015-Ohio-2843, at ¶ 23, found there was no actual prejudice to Klusty from the delay and that

finding is not an unreasonable determination of the facts on the basis of the evidence presented.

Klusty’s First Ground for Relief is therefore without merit.



Ground Two: Failure to Properly Instruct the Jury



       In his Second Ground for Relief, Petitioner claims that when the jury asked questions about

the age of the case, the trial judge should have “advise[d] the jury that the delay was due to the

State’s dismissal of the original case.”

       This claim was presented to the Fifth District Court of Appeals as the Second Assignment

of Error and decided as follows:

               {¶ 24} In the second assignment of error, Appellant challenges the
               trial court’s instruction to the jury as to the age of the case.

               {¶ 25} When reviewing a trial court's jury instructions, the proper
               standard of review for an appellate court is whether the trial court's
               refusal to give a requested jury instruction constituted an abuse of
               discretion under the facts and circumstances of the case. State v.
               DeMastry, 155 Ohio App.3d 110, 2003-Ohio-5588, 799 N.E.2d 229.

               {¶ 26} The trial court instructed the jury as follows,




                                                11
                    First of all, there have been no previous trials in this case,
                    and you're not to consider whether any prior proceedings
                    occurred in this matter. Any procedural history of legal
                    proceedings is irrelevant to your determination in this case
                    after the time of disclosure.

               {¶ 27} Based upon our analysis and disposition of the first
               assignment of error and given the procedural history herein,
               including the prior indictment and dismissal due to Appellant's
               wife's medical condition, we find the trial court did not abuse its
               discretion in instructing the jury as stated above and did not abuse
               its discretion in failing to further instruct the juror concerning the
               pre-indictment delay.

               {¶ 28} The second assignment of error is overruled.

Klusty, 2015-Ohio-2843.

       In order for habeas relief to be warranted on the basis of incorrect jury instructions, a

petitioner must show more than that the instructions are undesirable, erroneous, or universally

condemned; taken as a whole they must be so infirm that they rendered the entire trial

fundamentally unfair. Waddinngton v. Sarausad, 555 U.S. 179, 192-94 (2009); Henderson v.

Kibbe, 431 U.S. 145 (1977). The only question for a habeas court to consider is “whether the

ailing instruction by itself so infected the entire trial that the resulting conviction violates due

process.” Estelle v. McGuire, 502 U.S. 62 (1991), quoting Cupp v. Naughten, 414 U.S. 141, 147

(1973). “[T]he category of infractions that violate ‘fundamental fairness’ has been defined ‘very

narrowly.’” Levingston v. Warden, 891 F.3d 251 (6th Cir. 2018); quoting Dowling v. United States,

493 U.S. 342, 352 (1990).

       Petitioner’s claim is that the instruction the trial judge gave, quoted above, misled the jury

into believing that the delay between the initial dismissal and the trial was Klusty’s fault. The

Magistrate Judge concludes, however, that the instruction given, reasonably read, told the jury that

the history was irrelevant, not that either side was responsible. There is no suggestion that the



                                                 12
prosecutor even hinted at imputing to Klusty any fault for the delay from dismissal to trial.1 Thus

the Respondent is entitled to the usual presumption that the jury followed the instructions they

were given and did not consider the delay one way or the other.

         Klusty has not shown that the instruction given was erroneous, much less that it infected

the whole trial with unfairness. The Fifth District’s decision is not an objectively unreasonable

application of Cupp, and is entitled to deference under 28 U.S.C. § 2254(d)(1).



Ground Three: Failure to Separate Witnesses



         In his Third Ground for Relief, Klusty asserts his right to due process of law was violated

when the victim was permitted to be present in the courtroom during all stages of the proceedings.

         Klusty presented this claim as his Third Assignment of Error on direct appeal, and the Fifth

District decided it as follows:

                  {¶ 29} In the third assignment of error, Appellant maintains the trial
                  court erred in allowing the victim, K.W., to remain present during
                  all stages of the trial pursuant to R.C. 2930.09.

                  {¶ 30} R.C. 2930.09 reads,

                  A victim in a case may be present whenever the defendant or alleged
                  juvenile offender in the case is present during any stage of the case
                  against the defendant or alleged juvenile offender that is conducted
                  on the record, other than a grand jury proceeding, unless the court
                  determines that exclusion of the victim is necessary to protect the
                  defendant's or alleged juvenile offender’s right to a fair trial or to a
                  fair delinquency proceeding. At any stage of the case at which the
                  victim is present, the court, at the victim’s request, shall permit the
                  victim to be accompanied by an individual to provide support to the
                  victim unless the court determines that exclusion of the individual


1
  There is a suggestion in the Fifth District’s decision that the original dismissal was caused by the high risk pregnancy
of Petitioner’s spouse, Klusty, 2005-Ohio-2843, at ¶ 5, but the jury also was not told that. It also would have been
irrelevant to the merits of the case.

                                                           13
              is necessary to protect the defendant's or alleged juvenile offender’s
              right to a fair trial or to a fair delinquency proceeding.

              {¶ 31} Evidence Rule 615 provides,

                   (A) Except as provided in division (B) of this rule, at the request
                   of a party the court shall order witnesses excluded so that they
                   cannot hear the testimony of other witnesses, and it may make
                   the order of its own motion. An order directing the “exclusion”
                   or “separation” of witnesses or the like, in general terms without
                   specification of other or additional limitations, is effective only
                   to require the exclusion of witnesses from the hearing during
                   the testimony of other witnesses.

                   (B) This rule does not authorize exclusion of any of the
                   following persons from the hearing:

                   (4) in a criminal proceeding, a victim of the charged
                   offense to the extent that the victim's presence is authorized
                   by statute enacted by the General Assembly. As used in this
                   rule, “victim” has the same meaning as in the provisions of
                   the Ohio Constitution providing rights for victims of
                   crimes.

              {¶ 32} A decision to allow a victim to remain in the courtroom
              during a trial is left to the discretion of the trial court. State v. Maley,
              First Dist No. C-120599, 2013-Ohio-3452.

              {¶ 33} Appellant has not demonstrated K.W.’s testimony was
              influenced or affected by her presence in the courtroom during trial.
              We find the trial court did not abuse its discretion in allowing K.W.
              to remain in the courtroom as authorized by statute and Ohio rules
              of court throughout trial.

              {¶ 34} The third assignment of error is overruled.

Klusty, 2015-Ohio-2843.

       Respondent asserts this is purely a question of state law, presented as such to the Fifth

District and decided by it on that basis (Return, ECF No. 6, PageID 345). Klusty responds that he

presented this as a constitutional claim on direct appeal (Reply, ECF No. 10, PageID 1508-11.)

       In his Brief on direct appeal, Klusty argued his Third Assignment of Error as a violation of



                                                  14
his “right to due process as guaranteed by the United States Constitution” (Appellant’s Brief, State

Court Record, ECF No. 5, PageID 121). In presenting that Assignment of Error, he argued that

Ohio Revised Code § 2930.09, Ohio R. Evid. 615(B)(4) and t Article I, Section 10a, the victim’s

rights provision of Ohio Constitution, pursuant to which the other two provisions were enacted,

“are fundamentally irreconcilable with the Fifth and Fourteenth Amendments to the United States

Constitution.” Id. at PageID 142. Petitioner argued directly from the text of the two Due Process

Clauses and cited no federal case law in support of his conclusion. The Fifth District cited no

federal case law in its decision. Nevertheless, a federal constitutional claim was squarely presented

to the Fifth District. Because the claim was plainly presented and denied by implication without

explicit discussion, the question is whether the decision is entitled to deference under the AEDPA.

Harrington v. Richter, 562 U.S. 86 (2011).

       When a state court decides on the merits a federal constitutional claim later presented to a

federal habeas court, the federal court must defer to the state court decision unless that decision is

contrary to or an objectively unreasonable application of clearly established precedent of the

United States Supreme Court. 28 U.S.C. § 2254(d)(1); Harrington v. Richter, 562 U.S. at 10;

Brown v. Payton, 544 U.S. 133, 140 (2005); Bell v. Cone, 535 U.S. 685, 693-94 (2002); Williams

(Terry) v. Taylor, 529 U.S. 362, 379 (2000). Deference is also due under 28 U.S.C. § 2254(d)(2)

unless the state court decision was based on an unreasonable determination of the facts in light of

the evidence presented in the State court proceedings.

       The implication of § 2254(d)(1) is that federal district courts sitting in habeas may not

consider asserted constitutional violations de novo. Rather, the court must measure asserted

violations against the holdings (not dicta) of Supreme Court precedent. And while the separation




                                                 15
of witnesses dates at least from biblical times2, it has never been recognized by the Supreme Court

as protected by the Due Process Clauses. Because the Fifth District’s decision on this claim is not

an objectively unreasonable application of Supreme Court precedent, it is entitled to deference.

Klusty’s Third Ground for Relief should therefore be dismissed.



Conclusion



           Based on the foregoing analysis, it is respectfully recommended that the Petition be

dismissed with prejudice. Because reasonable jurists would not disagree with this conclusion,

Petitioner should be denied a certificate of appealability.



May 3, 2019.

                                                                           s/ Michael R. Merz
                                                                          United States Magistrate Judge



                                  NOTICE REGARDING OBJECTIONS



Pursuant to Fed. R. Civ. P. 72(b), any party may serve and file specific, written objections to the
proposed findings and recommendations within fourteen days after being served with this Report
and Recommendations. Such objections shall specify the portions of the Report objected to and
shall be accompanied by a memorandum of law in support of the objections. If the Report and
Recommendations are based in whole or in part upon matters occurring of record at an oral hearing,
the objecting party shall promptly arrange for the transcription of the record, or such portions of it
as all parties may agree upon or the Magistrate Judge deems sufficient, unless the assigned District
Judge otherwise directs. A party may respond to another party=s objections within fourteen days
after being served with a copy thereof. Failure to make objections in accordance with this
procedure may forfeit rights on appeal. See United States v. Walters, 638 F.2d 947, 949-50 (6th
Cir. 1981); Thomas v. Arn, 474 U.S. 140, 153-55 (1985).

2
    Susanna, Ch. 13 of the Greek Version of the Book of Daniel, verses 50-52.

                                                          16
